DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) and the Response and Amendment filed 04/05/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: the 35 U.S.C. 103 rejection of claim 21 over Evenson and Rodriguez has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-7, 10-18, 20, and 22-23
Withdrawn claims: 				None
Previously cancelled claims: 		8, 9, and 19
Newly cancelled claims:			21
Amended claims: 				1-7, 10, 11, 16, 20, 22, and 23
New claims: 					24-32
Claims currently under consideration:	1-7, 10-18, 20, and 22-32
Currently rejected claims:			1-7, 10-18, 20, and 22-32
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-6 are rejected under 35 U.S.C. 112(b) 
Claims 4 and 5 recite the limitation "the first and second types of food product" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, claim 4 will be interpreted as each of the first and second types of food having a moisture content lower than about 40% and claim 5 will be interpreted as each of the first and second types of food having a moisture content of about 9-35% by weight.
Claims 4 and 6 recite percentages but do not include a unit associated with the percentages; therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102
Claims 1-7, 20, 24-26, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US 2006/0286270).
Regarding claim 1, 
Regarding claim 2, Jordan teaches the invention as disclosed above in claim 1, including the second amount of the second type of the fresh food is a paste ([0046]).
Regarding claim 3, Jordan teaches the invention as disclosed above in claim 1, including the first and second types of the fresh food are selected from the group consisting of apple, apricots ([0040]), and blueberry ([0047]).
Regarding claim 4, Jordan teaches the invention as disclosed above in claim 1, including the first and second types of food have moisture contents of 13-30% and 24%, respectively ([0043], [0046]), which fall within the claimed range.
Regarding claim 5, Jordan teaches the invention as disclosed above in claim 4, including first and second types of food have moisture contents of 13-30% and 24%, respectively ([0043], [0046]), which fall within the claimed range.
Regarding claim 6, Jordan teaches the invention as disclosed above in claim 1, including the dehydrated first amount of the first type of fresh food has a moisture content of 13-30% ([0043]), which overlaps the claimed range.
Regarding claim 7, Jordan teaches the invention as disclosed above in claim 6, including the dehydrated first amount of the first type of fresh food has a moisture content of 13-30% ([0043]), which overlaps the claimed range.
Regarding claim 20, Jordan teaches the invention as disclosed above in claim 1, including the first amount of the first type of fresh food and the second amount of the second type of fresh food do not comprises an anti-browning agent (corresponding to the fruit product containing 100% fruit) ([0040]).
Regarding claim 24, Jordan teaches a food product (corresponding to fruit product mixed with RTE cereals in [0046]) consisting of: a mixture of a first amount of a first 
Regarding claim 25, Jordan teaches the invention as disclosed above in claim 1, including the first and second types of fresh food are the same type of fresh food (corresponding to fruit fractions of the same fruit) ([0040]).
Regarding claim 26, Jordan teaches the invention as disclosed above in claim 1, including the first and second types of fresh food are different types of fresh food (corresponding to fruits combined with fractions of a different fruit) ([0040]).
Regarding claim 31, Jordan teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are the same type of fresh food (corresponding to fruit fractions of the same fruit) ([0040]).
Regarding claim 32, Jordan teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are different types of fresh food (corresponding to fruits combined with fractions of a different fruit) ([0040]).


Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2006/0286270) as applied to claim 1 above.
Regarding claim 10, Jordan teaches the invention as disclosed above in claim 1, including the food product consists of 100% fruit ([0040]) from a first type of food and a second type of food (corresponding to dried apple pieces and fruit grinds) ([0040]); therefore, it effectively teaches the content of the first type of food and the content of the second type of food to be greater than 0% and less than 100% of the food product, which overlaps the claimed content ranges, rendering them obvious.

Claims 11, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529).
Regarding claim 11, Thai teaches a method for preparing a food product ([0012]) consisting of a mixture of a first type of fresh food (corresponding to a fruit component comprising dried fruit, flakes, or powders) ([0009]), a second type of fresh food (corresponding to fruit puree or paste as a binder) ([0010], [0027]), and an additional ingredient selected from chocolate, yogurt ([0030]), or cereal (corresponding to rolled oats) ([0036]), the method comprising: obtaining a first amount of pieces of the first type of fresh food; dehydrating the obtained pieces of the first type of fresh food sufficient to reduce water content to a moisture content of 16-18%, which falls within the claimed  range, to obtain dehydrated pieces ([0019]); mixing the dehydrated pieces with a second amount of the second type of fresh food to form a mixture, wherein the second amount of 
Regarding claim 22,  
Regarding claim 27, Thai teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are the same type of fresh food (corresponding to the pear flake powder and the pear paste in Example 4) ([0040]).
Regarding claim 28, Thai teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are different types of fresh food (corresponding to the apple flake powder and the pear paste in Example 4) ([0040]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529) as applied to claim 11 above, in view of Stewart (Stewart, G., “How to Make Homemade Dried Apple Rings in the Oven”, 2014, < https://www.gettystewart.com/how-to-make-homemade-dried-apple-rings-in-the-oven/>).
Regarding claim 12, Thai teaches the invention as disclosed above in claim 11, including the first type of fresh food are dried fruit pieces such as dried apples ([0019]) made from Granny Smith apples ([0021]).  It does not teach the fruit pieces are dried at a first temperature that does not exceed about 90°C.
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated at a temperature of 65°C (page 2, step 7 of the Instructions), which falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by dehydrating the fruit pieces at the temperature taught by Stewart.  Since Thai discloses drying apple pieces but does not disclose a temperature at which to dehydrate the pieces, a skilled practitioner would be motivated to consult an additional 
Regarding claim 13, Thai teaches the invention as disclosed above in claim 11, including the first type of fresh food are dried fruit pieces such as dried apples ([0019]) made from Granny Smith apples ([0021]).  It does not teach the fruit pieces are dried in a first amount of time that does not exceed about 25 hours.
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated by being baked for 5-8 hours (page 2, step 8 of the Instructions), which falls within the claimed time range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by dehydrating the fruit pieces for the amount of time taught by Stewart.  Since Thai discloses drying apple pieces but does not disclose an amount of time in which to dehydrate the pieces, a skilled practitioner would be motivated to consult an additional reference such as Stewart in order to determine a suitable time period for dehydrating the apple pieces, thereby rendering the claimed temperature range obvious.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thai (US 2007/0122529) as applied to claim 11 above, in view of Wisdom (US 5,132,127).
Regarding claim 14, Thai teaches the invention as disclosed above in claim 11, including the mixture of fruit ([0019], [0027]) and oats ([0036]) is formed into bars by extruding ([0016]) and subsequent cooling and cutting of the “ropes” of extruded product ([0051]).  It does not teach the second temperature does not exceed about 100°C.
However, Wisdom teaches the extrusion (column 4, lines 39-41 and lines 47-57) of a fruit (column 3, lines 21-23) and oat mixture (column 4, lines 22-25) wherein the extrusion 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by extruding the mixture at a temperature of at least 93°C as taught by Wisdom.  Since Thai teaches that the mixture is heated during extrusion but does not disclose a temperature that is used during extrusion, a skilled practitioner would be motivated to consult an additional reference such as Wisdom in order to determine a suitable temperature at which to extrude a fruit and oat mixture, thereby rendering the claimed temperature range obvious.
Regarding claim 15, Thai teaches the invention as disclosed above in claim 11, including the mixture of fruit ([0019], [0027]) and oats ([0036]) is formed into bars by extruding ([0016]) and subsequent cooling and cutting of the “ropes” of extruded product ([0051]).  It does not teach the second amount of time does not exceed about 50 minutes.
However, Wisdom teaches the extrusion (column 4, lines 39-41 and lines 47-57) of a fruit (column 3, lines 21-23) and oat mixture (column 4, lines 22-25) wherein the residence time in the extruder is 30-40 seconds (column 6, line 32), which falls within the claimed time range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Thai by holding the mixture in the extruder for 30-40 seconds as taught by Wisdom.  Since Thai teaches that the mixture is heated during extrusion but does not disclose an amount of time for extrusion, a skilled practitioner would be motivated to consult an additional reference such as Wisdom in order to determine a suitable time .

Claims 16-18, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 4,681,770) in view of Kirk (MXPA06010766; translation from IP.com is relied on for citations).
Regarding claim 16, 
However, Kirk teaches fruit products comprised that can be mixed with RTE cereals (Abstract) wherein the mixture is heated in a forced air tray dryer at 82°C for 50 minutes to dry the mixture in order to form the final product (page 8, paragraph 5, lines 7-8), which falls within the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Palmer by heating the mixture at 82°C in the forced air dryer as taught by Kirk.  Since Palmer teaches that the fruit and oat mixture is dehydrated using forced hot air convection but does not disclose a temperature at which to dry the mixture, a skilled practitioner would be motivated to consult an additional reference such as Kirk in order to determine a suitable temperature for forced air drying of a fruit and oat mixture, thereby rendering the claimed temperature range obvious.
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 16, including the determined amount of time is 50 minutes (Kirk, page 8, paragraph 5, lines 7-8), which falls within the claimed range.
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 16, including the moisture content of the food product is 9-19% (Palmer, column 6, lines 33-34), which falls within the claimed range.
Regarding claim 23, the prior art teaches the invention as disclosed above in claim 16, including the first amount of the first type of fresh food, or the second amount of the second type of fresh food, and the additional ingredient do not comprise an anti-browning agent as the food product essentially comprises fruit and vegetable solids (Palmer, column 2, lines 20-21; column 3, lines 21-24), nutritive sweeteners, and rolled cereal 
Regarding claim 29, the prior art teaches the invention as disclosed above in claim 16, including the first and second types of fresh food are the same type of fresh food (Palmer, column 2, lines 59-68).
Regarding claim 30, the prior art teaches the invention as disclosed above in claim 16, including the first and second types of fresh food are different types of fresh food (Palmer, column 2, lines 59-63).

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-7, 11-18, and 20-23 over Evenson and Rodriguez: Applicant arguments have been fully considered and are considered moot in light of the new ground of rejection.
Applicant amended claim 1 to recite a food product “consisting of” instead of “comprising” to limit the claim to only elements, steps, or ingredients specified in the claim, added claims 24-32, and canceled claim 21 (Applicant Remarks, page 6, paragraph 3- page 8, paragraph 1).  Applicant then noted that the claim terms “food product” and “fresh food” are clearly defined in the specification and that the disclosed definitions control interpretation of the terms as they are used in the claims.  Applicant stated that amended claim 1 requires the food product contain only fresh fruits or vegetables, particularly a mixture of dehydrated fresh fruit/vegetable and additional fresh fruit/vegetable, and that the claimed food product does not contain additional substances to preserve of enhance fruit flavor (Applicant’s Remarks, page 8, paragraph 2 - page 10, 
However, the claim rejections have been updated to account for the newly-added limitations and are either anticipated by Jordan or Thai or are considered obvious in view of Jordan alone, the combination of Thai and Wisdom, or the combination of Palmer and Kirk for the reasons detailed previously herein.  Due to the amendment of independent claims 1, 11, and 16, neither Evenson nor Rodriguez serve as prior art in the new grounds of rejection.  In the new grounds of rejection for amended claim 1 and new claim 24, Jordan teaches a food product consisting of: a mixture of a first amount of a first type of fresh food and a second amount of a second type of fresh food, wherein the second 

Claim Rejection – 35 U.S.C. §103 of claim 10 over Evenson, Rodriguez, and Kuessner: 
Applicant argued that the Kussner reference fails to cure the deficiencies of Evenson and Rodriguez so as to arrive at the claimed food product (Applicant’s Remarks, page 13, paragraphs 2-4).
However, the claim rejections have been updated to account for the newly-added limitations and are either anticipated by Jordan or Thai or are considered obvious in view of Jordan alone, the combination of Thai and Wisdom, or the combination of Palmer and Kirk for the reasons detailed previously herein.  Specifically, the limitations of claim 10 are considered obvious in view of Jordan alone as it effectively teaches the content of the first type of food and the content of the second type of food to be greater than 0% and less than 100% of the food product, which overlaps the claimed content ranges.  In light of the application of new references, Applicant’s arguments are considered moot and the rejection of claim 10 stands as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791                                                                                                                                                                                                        

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791